Incentive Stock Option Terms
under the
ACE Limited 2004 Long-Term Incentive Plan

            The Participant has been granted an Option by ACE Limited (the
"Company") under the ACE Limited 2004 Long-Term Incentive Plan (the "Plan").  
The Option shall be subject to the following Incentive Stock Option Terms
(sometimes referred to as the "Option Terms"):

            1.  Terms of Award.  The following words and phrases used in these
Option Terms shall have the meanings set forth in this paragraph 1:

(a)        The "Participant" is the individual recipient of the Restricted Stock
Award on the specified Grant Date.

(b)        The "Grant Date" is [Insert Date].

(c)        The number of "Covered Shares" shall be that number of shares of
Stock awarded to the Participant on the Grant Date as reflected in the corporate
records and shown in the Record-Keeping System in the Participant’s individual
account records.

(d)        The "Exercise Price" is $[Insert Price] per share.

Other words and phrases used in these Option Terms are defined pursuant to
paragraph 8 or elsewhere in these Option Terms.

            2.  Incentive Stock Option.  The Option is intended to constitute an
"incentive stock option" as that term is used in Code section 422.  To the
extent that the aggregate fair market value (determined at the time of grant) of
Shares with respect to which incentive stock options are exercisable for the
first time by the Participant during any calendar year under all plans of the
Company and its Subsidiaries exceeds $100,000, the options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as nonstatutory stock options.  It should be understood that
there is no assurance that the Option will, in fact, be treated as an incentive
stock option.

            3.  Date of Exercise.  Subject to the limitations of these Option
Terms, each Installment of Covered Shares of the Option shall be exercisable on
and after the Vesting Date for such Installment as described in the following
schedule (but only if the Date of Termination has not occurred before the
Vesting Date):

                        INSTALLMENT                           

                    VESTING DATE                            
                    APPLICABLE TO
                    INSTALLMENT

                    1/3 of Covered Shares                  

        One year anniversary of the Grant Date   

                    1/3 of Covered Shares                  

        Two year anniversary of the Grant Date  

                    1/3 of Covered Shares                  

       Three year anniversary of the Grant Date  

   

--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this paragraph 3, the Option shall
become fully vested and exercisable as follows:

(a)        The Option shall become fully exercisable upon the Date of
Termination, if the Date of Termination occurs by reason of the Participant’s
death or Disability.

(b)        The Option shall become fully exercisable upon a Change in Control
that occurs on or before the Date of Termination.

The Option may be exercised on or after the Date of Termination only as to that
portion of the Covered Shares for which it was exercisable (or became
exercisable) immediately prior to the Date of Termination.

            4.  Expiration.  The Option shall not be exercisable after the
Company’s close of business on the last business day that occurs prior to the
Expiration Date.  The "Expiration Date" shall be the earliest to occur of:

(a)        the ten‑year anniversary of the Grant Date;

(b)        if the Participant's Date of Termination occurs by reason of death or
Disability, the one-year anniversary of such Date of Termination;

(c)        if the Participant's Date of Termination occurs by reason of
Retirement, the date on which the Expiration Date would occur if the
Participant's Date of Termination occurred on the ten-year anniversary of the
Grant Date, or if earlier, the date of the Participant's death; or

(d)        if the Participant's Date of Termination occurs for any reason other
than those listed in subparagraph (b) or (c) of this paragraph 4, the
three-month anniversary of such Date of Termination.

            5.  Method of Option Exercise.  Subject to these Option Terms and
the Plan, the Option may be exercised in whole or in part by filing a written
notice (or by such other method as may be provided by the Committee, including
but not limited to processes provided in electronic record-keeping systems
utilized for management of the Plan) with the Secretary of the Company at its
corporate headquarters prior to the Company’s close of business on the last
business day that occurs prior to the Expiration Date.  Such notice shall
specify the number of shares of Stock which the Participant elects to purchase,
and shall be accompanied by payment of the Exercise Price for such shares of
Stock indicated by the Participant’s election.  Payment shall be by cash or by
check payable to the Company.  Except as otherwise provided by the Committee
before the Option is exercised: (i) all or a portion of the Exercise Price may
be paid by the Participant by delivery of shares of Stock owned by the
Participant and acceptable to the Committee having an aggregate Fair Market
Value (valued as of the date of exercise) that is equal to the amount of cash
that would otherwise be required; and (ii) the Participant may pay the Exercise
Price by authorizing a third party to sell shares of Stock (or a sufficient
portion of the shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding resulting from such exercise.  The Option shall
not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the rules
and regulations of any securities

  

--------------------------------------------------------------------------------

exchange on which the Stock is traded.  If the Company makes such a
determination, it shall use all reasonable efforts to obtain compliance with
such laws, rules and regulations.  In making any determination hereunder, the
Company may rely on the opinion of counsel for the Company.

            6.  Withholding.  All deliveries and distributions under these
Option Terms are subject to withholding of all applicable taxes.  At the
election of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan;
provided, however, that such shares may be used to satisfy not more than the
Company’s minimum statutory withholding obligation (based on minimum statutory
withholding rates for Federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income).

            7.  Transferability.  Except as otherwise provided by the Committee,
the Option is not transferable other than as designated by the Participant by
will or by the laws of descent and distribution, and during the Participant’s
life, may be exercised only by the Participant.

            8.  Definitions.  For purposes of these Option Terms, words and
phrases shall be defined as follows:

(a)        Change in Control.  The term "Change in Control" shall be defined as
set forth in the Plan.

(b)        Date of Termination.  A Participant's "Date of Termination" means,
with respect to an employee, the date on which the Participant's employment with
the Company and Subsidiaries terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant's transfer of employment between the Company
and a Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant's termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant's employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant's employer.

(c)        Director.  The term "Director" means a member of the Board, who may
or may not be an employee of the Company or a Subsidiary.

(d)        Disability.  The Participant shall be considered to have a
"Disability" during the period in which the Participant is unable, by reason of
a medically determinable physical or mental impairment, to engage in any
substantial gainful activity, which condition, in the opinion of a physician
selected by the Committee, is expected to have a duration of not less than 120
days.

--------------------------------------------------------------------------------

(e)        Retirement.  "Retirement" of a Participant shall mean with respect to
an employee of the Company or a Subsidiary, the occurrence of a Participant's
Date of Termination with the consent of the Participant's employer after the
Participant is eligible for early retirement or normal retirement under the ACE
Limited Employee Retirement Plan (or any other retirement plan maintained by the
Company or the Subsidiaries) and with respect to a Director, the Participant's
Date of Termination with the consent of the Company after the Participant would
be eligible for retirement under any retirement plan maintained by the Company
or a Subsidiary if the Director were an employee of the Company or a Subsidiary;
provided, however, that the Committee may impose such additional or alternative
conditions or restrictions on Retirement as it determines to be appropriate.

(f)         Plan Definitions.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in these Option Terms.

            9.  Heirs and Successors.  The Option Terms shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business.  If
any rights exercisable by the Participant or benefits deliverable to the
Participant under these Option Terms have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of these Option
Terms and the Plan.  The "Designated Beneficiary" shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require.  If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant.  If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under these Option Terms or before the
complete distribution of benefits to the Designated Beneficiary under these
Option Terms, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

            10.  Administration.  The authority to manage and control the
operation and administration of these Option Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to these Option
Terms as it has with respect to the Plan.  Any interpretation of the Agreement
by the Committee and any decision made by it with respect to the Agreement is
final and binding on all persons.

            11.  Plan and Corporate Records Govern.  Notwithstanding anything in
these Option Terms to the contrary, these Option Terms shall be subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
office of the Secretary of the Company; and these Option Terms are subject to
all interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan.  Notwithstanding anything in
the Option Terms to the contrary, in the event of any discrepancies between the
corporate records regarding this award and the Record-Keeping System, the
corporate records shall control.

--------------------------------------------------------------------------------

            12.  Not An Employment Contract.  The Option will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate or modify
the terms of such Participant’s employment or other service at any time.

            13.  Notices.  Any written notices provided for in these Option
Terms or the Plan shall be in writing and shall be deemed sufficiently given if
either hand delivered or if sent by fax or overnight courier, or by postage paid
first class mail.  Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt. 
Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.

            14.  Fractional Shares.  In lieu of issuing a fraction of a share
upon any exercise of the Option, resulting from an adjustment of the Option
pursuant to paragraph 5.2(f) of the Plan or otherwise, the Company will be
entitled to pay to the Participant an amount equal to the fair market value of
such fractional share.

            15.  No Rights As Shareholder.  The Participant shall not have any
rights of a shareholder with respect to the shares subject to the Option, until
a stock certificate has been duly issued following exercise of the Option as
provided herein.

            16.  Amendment.  The Option Terms may be amended in accordance with
the provisions of the Plan, and may otherwise be amended by written agreement of
the Participant and the Company without the consent of any other person.

            IN WITNESS WHEREOF, the Company has caused these presents to be
executed in its name and on its behalf, all as of the Grant Date.

 

            ACE LIMITED

By:       ______________________________________________________
Its:        ______________________________________________________